Citation Nr: 9908560	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected allergic rhinitis, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected gastroesophageal reflux disease with hiatal hernia, 
esophageal ulcer, esophagitis and diverticulosis, currently 
rated 30 percent disabling. 



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from March 1977 to 
September 1992 with 2 years, 11 months and 21 days of prior 
active service.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a December 1992 rating decision of 
the RO.  

The Board remanded the case in December 1996.  

In a May 1998 decision, the RO assigned an increased rating 
of 10 percent for the allergic rhinitis and a 30 percent 
rating for the service-connected gastrointestinal disability.  



FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by 
complaints of nasal congestion, itchy, watery eyes, coughing 
and sneezing with objective findings of a deviated nasal 
septum and a 50 percent obstruction of the left nasal airway.  

2.  The veteran's service-connected gastroesophageal reflux 
disease with hiatal hernia, esophageal ulcer, esophagitis and 
diverticulosis is manifested by complaints of abdominal pain, 
diarrhea, constipation and reflux, with objective findings of 
moderately severe gastroesophageal reflux disease, 
diverticula of the colon and a small sliding-type hiatal 
hernia.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.97, Diagnostic Codes 6501, 6514 (1996); 38 
C.F.R. § 4.97, Diagnostic Codes 6514, 6522 (1998).  

2.  The criteria for a rating in excess of 30 percent for the 
service-connected gastroesophageal reflux disease with hiatal 
hernia, esophageal ulcer, esophagitis and diverticulosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 C.F.R. 
§§ 4.113, 4.114, Diagnostic Codes 7203, 7307, 7319, 7323, 
7327, 7346 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pertinent here, in December 1992, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable rating, esophageal ulcer and assigned a 20 
percent rating, and diverticulosis and assigned a 
noncompensable rating.  

Post-service private medical records note numerous complaints 
of difficulty breathing, allergies, nasal airway obstruction, 
sneezing, abdominal discomfort when eating certain foods, 
diarrhea, constipation, rectal bleeding and bloody stools.  
Melena was reported on one occasion.

Contrast radiography of the small intestine was conducted in 
February 1993.  The study was negative except for a possible 
widening of the duodenal C-loop which could represent an 
enlargement or mass in the pancreatic head.  An abdominal 
ultrasound ruled out any such mass.  Contrast radiography of 
the large intestine found multiple diverticula throughout the 
colon, however, no evidence of diverticulitis was found.  

A colonoscopic examination was conducted in December 1993.  
Isolated diverticula throughout the colon were found.  

An upper gastrointestinal series was conducted in April 1994.  
A small sliding-type hiatal hernia with intermittent, fairly 
marked gastroesophageal reflux was found.  There was no 
evidence of a gastric or duodenal ulcer.  

An upper gastrointestinal endoscopy and esophageal dilation 
was conducted in April 1995.  Some mucosal erosion around the 
gastroesophageal junction, and some erythema in the antrum of 
the stomach was noted.  No esophageal stricture or hiatal 
hernia was found.  Reflux esophagitis, without obvious 
stricture, and gastritis in the antrum, rule out Helicobacter 
pylori.  A magnetic resonance imaging of the veteran's 
sinuses was conducted in December 1995.  No pathology was 
found in the maxillary or frontal sinuses.  A small area of 
suspicious signal alteration was noted along the floor of the 
sphenoid sinus was noted.  The examiner stated that this may 
or may not be of any clinical significance.  

In April 1996, the veteran complained of food sticking in his 
throat.  An esophogram noted a small sliding-type hiatal 
hernia.  Gastroesophageal reflux disease was also diagnosed.  

A hearing before a Member of the Board was conducted in 
December 1996.  The veteran stated that his allergic rhinitis 
results in itchy, watery eyes, and coughing.  He also stated 
that his digestive condition results in reflux, and 
interferes with normal bowel movements.  

A VA gastrointestinal examination was conducted in October 
1997.  The veteran complained of alternating diarrhea and 
constipation since 1980.  He was currently suffering from 
mostly constipation.  He denied gastrointestinal blood loss, 
nausea, vomiting or dysphagia.  His appetite was good, and 
his weight was stable.  Physical examination was noted to 
have been essentially normal except for crackling during end 
stage inspiration in the right lung base which did not clear 
with cough.  His abdomen was soft and nontender.  Bowel signs 
were normal without bruits.  There were no masses or 
organomegaly.  The examiner concluded that the veteran had 
irritable bowel syndrome and intermittent bleeding from 
internal hemorrhoids.  He also found moderately severe 
gastroesophageal reflux disease, which appeared to have been 
well controlled, according to the examiner.  He also stated 
that the diverticula noted in the colon in the many barium 
enemas and colonoscopies were of no clinical significance and 
were asymptomatic.  

A VA nose and throat examination was conducted in December 
1997.  A past history of seasonal allergic rhinitis, first 
diagnosed in 1986.  The veteran complained of frequent 
wheezing, nasal airway congestion, sneezing and fatigue.  The 
veteran reported headaches once a week, and that he had no 
problems with purulent discharge.  Allergic rhino-sinusitis 
and a deviated nasal septum causing at least 50 percent 
obstruction of the left nasal airway were diagnosed.  

As a preliminary matter, the Board finds the veteran's claim 
for increased compensation benefits is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In addition, the evidence has been properly 
developed, and there is no further VA duty to assist him with 
his claim.  38 U.S.C.A. § 5107(a).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Allergic Rhinitis

At the time service connection was established, allergic 
rhinitis was evaluated as analogous to atrophic rhinitis.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  In addition, the Board 
notes that the veteran's wheezing and other pulmonary 
problems have been considered as part of his disability 
rating for service-connected asthma.  The regulations 
governing the evaluation were amended effective on October 7, 
1996.

Prior to October 7, 1996, for atrophic rhinitis, with 
definite atrophy of the intranasal structure and moderate 
secretion, a 10 percent rating is warranted.  A 30 percent 
rating is warranted for moderate crusting and ozena, with 
atrophic changes.  38 C.F.R. § 4.97, Code 6501.

For allergic rhinitis evaluated subsequent to October 7, 
1996, a 10 percent rating is warranted without polyps, but 
with greater than 50 percent obstruction of the nasal passage 
on both sides or with complete obstruction on one side.  A 30 
percent rating is warranted for allergic rhinitis, with 
polyps.  38 C.F.R. § 4.97, Code 6522.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  As the RO has already considered 
the veteran's claim under both the new regulations, 38 C.F.R. 
§ 4.97, Diagnostic Codes 6522 and 6510 to 6514, and the old 
regulations, 38 C.F.R. § 4.97, Diagnostic Codes 6501 and 6510 
to 6514, the claim is ready for appellate review. 

Under the revised regulations, effective in October 1996, 
rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6522, allergic or vasomotor rhinitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (1997).  Under Diagnostic Code 6522, a 
30 percent rating is warranted for allergic or vasomotor 
rhinitis with polyps.  Id.  A 10 percent rating is warranted 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 10 percent under the provisions of 
Diagnostic Code 6501.  There was no evidence of moderate or 
massive crusting, ozena, atrophic changes, or anosmia.  Thus, 
the Board finds that a disability rating in excess of 10 
percent is not warranted under the former Diagnostic Code 
6501.  38 C.F.R. § 4.96, Diagnostic Code 6501.

The record does not demonstrate the requisite objective 
manifestations for a rating greater than 10 percent under the 
provisions of Diagnostic Code 6522.  VA examination revealed 
no evidence of nasal polyps.  In fact, the Board notes that 
the veteran does not demonstrate that he meets the 
requirements for a October percent rating as he only has a 
50-percent obstruction of the nasal passage one side.  The 
Board finds that a disability rating in excess of 10 percent 
is not warranted under the provisions of Diagnostic Codes 
6522.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  


B. Gastroesophageal Reflux Disease with Hiatal Hernia, 
Esophageal Ulcer, Esophagitis and Diverticulosis 

The veteran's gastroesophageal reflux disease with hiatal 
hernia, esophageal ulcer, esophagitis and diverticulosis are 
all abdominal diseases of the digestive system, which, while 
differing in the site of the pathology, produce a common 
disability picture characterized in the main by varying 
degrees of pain, diarrhea and constipation.  Consequently, as 
the disorders all coexist they do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principal against pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  In addition, the veteran's 
symptoms consisting of rectal bleeding and bloody stools have 
been considered as part of his service-connected hemorrhoids.  

The Board notes that there is no code specific to esophageal 
reflux, therefore an analogous code for a closely related 
disease will be considered.  38 C.F.R. § 4.20.  The veteran's 
esophageal reflux is most analogous to the symptomatology 
produced by a hiatal hernia.  Under this diagnostic code, a 
60 percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by sternal or arm 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned with two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, Diagnostic Code 7346.  There is no opinion of record 
that attributes any impairment of the veteran's health to his 
digestive disorders.  While the veteran does report abdominal 
discomfort, diarrhea, constipation and occasional dysphagia, 
he has not reported pyrosis or nausea and there is no other 
evidence of these symptoms.  As such, under the criteria for 
hiatal hernia, the veteran is not entitled to a 60 percent 
rating.  In fact, the Board notes that the veteran currently 
does not have most of the symptoms for a 30 percent rating 
under this code.  

The Diagnostic Code for irritable colon syndrome will not be 
considered as the veteran is already in receipt of a 30 
percent rating, the highest rating allowable under this 
Diagnostic Code.  In addition, the veteran is not entitled to 
a higher rating under the following Diagnostic Codes: 
Diagnostic Code 7203, as severe stricture of the esophagus 
permitting only passage of liquids through the esophagus has 
not been shown; Diagnostic Code 7307, as hypertrophic 
gastritis in the form of multiple small eroded or ulcerated 
areas has not been shown; and Diagnostic Code 7323, as 
moderately severe ulcerative colitis has not been shown.

In sum, the service-connected disability is not shown to be 
productive of impairment that warrants a rating higher than 
30 percent.  Therefore, the Board does not find that the 
veteran is entitled to the next higher evaluation because of 
the overall severity of the disorder.  38 C.F.R. § 4.114.  

The criteria for a rating in excess of 30 percent for the 
service-connected gastroesophageal reflux disease with hiatal 
hernia, esophageal ulcer, esophagitis and diverticulosis have 
not been met.  



ORDER

An increased rating for the service-connected allergic 
rhinitis and the service-connected gastroesophageal reflux 
disease with hiatal hernia, esophageal ulcer, esophagitis and 
diverticulosis is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

